 1
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,               Case No.: 19-CR-02931-LAB

13                Plaintiff,                  ORDER GRANTING THE UNITED
14                                            STATES’ MOTION TO DISMISS THE
            v.                                INFORMATION
15
16    RAMON MARQUEZ GARCIA,
17                Defendant.
18
19
           This matter comes before the Court upon the application of the United States of
20
     America to dismiss without prejudice the Information in this case under Rule 48(a) of
21
     the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
22
     finds that the interests of justice and judicial economy are served by granting the
23
     requested dismissal.
24
     //
25
     //
26
     //
27
     //
28
 1       WHEREFORE, IT IS HEREBY ORDERED that the government’s application
 2 to dismiss without prejudice the Information is GRANTED.
 3
 4 DATED: 9/24/2019
 5                                     HON. LARRY ALAN BURNS
                                       CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
